Citation Nr: 1721886	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION
Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971, including service in the Republic of Vietnam from October 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran submitted a notice of disagreement (NOD) in September 2009; a statement of the case (SOC) was issued in January 2010; and a VA Form 9 (substantive appeal) was received in April 2010.  The RO subsequently issued supplemental statements of the case (SSOC) in April 2011, July 2011 and November 2012.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

This claim was before the Board in January 2012 where it was remanded for further development, and in January 2015, where a decision was rendered denying entitlement to service connection for an acquired psychiatric disorder.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In September 2016, the Court issued a Memorandum Decision that vacated the Board's January 2015 denial of service connection and remanded the claim to the Board for further proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder that is related to his Vietnam service.  Specifically, the Veteran contends that his exposure to non-combat related trauma led to an in-service "blank" of time and "nerves" which have persisted intermittently through to the present requiring treatment with intermittent hospitalization and medication.  

While the Veteran's service treatment records are silent regarding any psychiatric symptoms, VAMC and private medical treatments records demonstrate a long history of psychiatric treatment and current diagnoses of generalized anxiety disorder with dissociative periods, depression, and sub diagnoses/assessments of PTSD.  See i.e. May 2007 VAMC Knoxville ("cognitive 'blackout' amnesia, as long as 3 mo at a time for last 30 yrs...generalized anxiety d/o with insomnia stable on alprazolam); May 2008 VAMC Knoxville ("avoidance of thinking about Vietnam and Iraq news...long h/o nervousness since about 1974...generalized anxiety disorder h/o dissociative fugue"); October 2009 Knoxville Vet Center ("anxiety d/o, depression, R/O Sub Dx PTSD").

The September 2016 memorandum decision vacated and remanded the instant claim, finding that the Board did not adequately explain why a VA examination was not necessary as to the claimed acquired psychiatric disorder.  In light of the Veteran's current psychiatric diagnoses, and his long history of medical treatment, it may be concluded that the Veteran has met the "low threshold" of C.F.R. 3.159(c)(4)(i)(C) and is entitled to an examination.  However, the Board notes that during the pendency of the CAVC appeal, the Veteran filed to reopen his psychiatric claim and was afforded a VA examination in April 2016.  

Although the VA examination included a review of the medical record and in-depth mental status evaluation, the Board finds that further development is required.  Specifically, the April 2016 VA examination report does not include any opinion regarding the etiology of the generalized anxiety diagnosis provided by the examiner, nor any discussion of the Veteran's psychiatric history, including prior diagnoses and lay statements, and their relation to his active duty service.   Therefore, the Board finds that a Remand is necessary in order to obtain a medical opinion addressing this.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate all updated medical records, to include contacting the Veteran to obtain the appropriate authorization for additional private treatment records.  If the appropriate authorization is obtained, attempts to obtain these pertinent private treatment records must be made.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record. 

Obtain updated VAMC medical treatment records, to specifically include non-duplicative materials from any Vet Center, including Knoxville and Tennova.

2.  Following completion of the above, obtain an addendum opinion from the April 2016 VA examiner, or from another competent mental health professional, clarifying the Veteran's psychiatric disability, to include a discussion of all mental health diagnoses reflected in the claims file, and whether any of the current psychiatric disabilities were incurred in service.

The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, including a new VA mental health examination if deemed necessary by the mental health provider.

a) In the clarification of the diagnosis, the examiner is asked to specifically render an opinion as to the April 2016 VA examination diagnostic findings and the other psychiatric diagnoses reflected in the record.  

b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is due to an in-service disease or injury, or in-service stressor in the case of a PTSD diagnosis.

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of psychiatric symptoms, including his history of fugue states and account of in-service incidents.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



